ICJ_057_ReviewJudgment158UNAT_CARAT_NA_1973-07-12_ADV_01_NA_02_EN.txt. 214 APPLICATION FOR REVIEW (DECL. LACHS)

President LACHS makes the following declaration:

While I am in full agreement with the reasoning and conclusions of the
Court, there are two observations which I feel impelled to make.

1. That it should be possible for judgements of the United Nations
Administrative Tribunal to be examined by a higher judicial organ is a
proposition which commends itself as tending to provide a greater
measure of protection for the rights involved. However, the manner in
which this proposition has been given effect has raised doubts which I
share. Indeed, I would go farther than the Court’s observation that it
does not consider the procedure instituted by Article 11 of the Tribunal’s
Statute as “free from difficulty” (para. 40), for neither the procedure
considered as a whole nor certain of its separate stages can in my view
be accepted without reserve. Not surprisingly, the legislative history of
the provisions in question reveals that they were adopted against a
background of divided views and legal controversy.

There would, perhaps, be little point in adverting to this problem ifthe
sole choice for the future appeared to lie between judicial control of the
kind exemplified by the present proceedings and no judicial control at all.
That, however, does not, in my view, have to be the case, for the choice
ought surely to lie between the existing machinery of control and one
which would be free from difficulty and more effective. I see no com-
pelling reason, either in fact or in law, why an improved procedure could
not be envisaged.

2. My second observation concerns the discrepancy between the two
systems of review: one established by Article XII of the Statute of the
ILO Administrative Tribunal and the other by Article 11 of that of the
United Nations Administrative Tribunal. Each of them has been accepted
by a number of organizations, mainly specialized agencies; and in the
light of the co-ordination which should be manifest between these
organizations, belonging as most of them do to the United Nations
family, it is regrettable that divergences should exist in the nature of the
protection afforded to their staff members. There can be little doubt
that, in the interest of the administrations concerned, the staff members
and the organizations themselves, the procedures in question should be
uniform.

Judges Forster and NAGENDRA SINGH make the following declaration:

While voting in favour of the Opinion of the Court, we find that there
are certain considerations which merit being mentioned, and hence,
availing ourselves of the right conferred by Article 57 of the Statute read
with Article 84 of the Rules of Court, we append hereunder the fol-
lowing declaration:

32
215 APPLICATION FOR REVIEW (DECL. FORSTER AND NAGENDRA SINGH)

1

The nature and character of the procedural channel for obtaining the
advisory opinion of the Court vide Article 11 of the Statute of the United
Nations Administrative Tribunal, it is said, raises issues concerning the
appropriateness of the Committee on Applications for Review of
Administrative Tribunal Judgements 1 which is a political body but still
authorized by the General Assembly to function as the fountain source
for putting legal questions to the Court under Article 96 (2) of the Charter.
That apart, there is also the question of equality of the Parties, namely in
this case the Secretary-General and the official, in relation to their capacity
to appear before the Court (Art. 66 of the Statute of the Court and the
oral procedures). It may be relevant to mention here that in spite of the
recommendation contained in paragraph 2 of General Assembly resolution
957 (X) of 1955, to the effect that neither member States nor the Secretary-
General should make oral statements before the Court, the applicant
official Mr. Fasla made a written request, vide his letter of 15 December
1972, to be allowed to make an oral presentation of his case to the Court.
This request was repeated in writing on 29 January 1973. It was, however,
the Court’s decision not to hold any public sitting for the purpose of
hearing oral statements which went to establish equality between the
Parties in the present case.

It is the prime concern of any judicial tribunal, whether sitting in appeal
or in review proceedings, and whether giving a judgment or an advisory
opinion, to see that all interested parties are given full and equal opportu-
nity to present their respective viewpoints so that the dispensation of
justice is based on all that information which is necessary and hence
required for that supreme purpose. It may be that in the circumstances
of the present case the decision to dispense with oral hearings was
warranted since adequate information to enable the Court to administer
justice was forthcoming but that cannot be said of each and every case
that may come up to the Court seeking its advisory opinion under Article
11 of the Statute of the United Nations Tribunal. There can be, therefore,
no question of any generalization regarding procedures being always
regular in all the different circumstances of each and every case that may
crop up under this particular category. It may even be granted that there
is no general principle of law which requires that in review proceedings
the interested parties should necessarily have an opportunity to submit
oral statements to the review tribunal, but surely legal procedures are
prescribed to cover all eventualities, leaving it to the review tribunal to
exercise its discretion in the different circumstances of each case as to
what is just and necessary. A judicial procedure cannot be held to be
sound in every respect if, as in this case, fetters are placed on the Court
as a review tribunal thereby ruling out oral statements altogether in order

\ Hereafter for convenience called the Committee.

53
216 APPLICATION FOR REVIEW (DECL. FORSTER AND NAGENDRA SINGH)

to maintain equality of the parties, although in the peculiar circumstances
of any particular case oral hearings become necessary and are duly
justified. Some room for improvement in procedures would thus appear
to be indicated to cover all eventualities.

Moreover, attention has also to be invited to the legislative history of
Article 11 of the Statute of the Tribunal. The delegates from the United
Kingdom and the United States who co-sponsored the General Assembly’s
resolution 957 (X) left it expressly to the Court to decide if there were
any legal flaws in the procedure concerning review of questions of law
arising from the judgements of the Administrative Tribunal. The hope
was expressed by these delegates that:

“,. the Court will not hesitate to inform us if any important element
of the procedure is contrary to the provisions of the Charter or of
the Statute of the Court itself, or if it does not give the necessary
protection to the parties who might be affected” (General Assembly,
10th Session, 541st Meeting, 8 November 1955, paras. 54-67,
pp. 283-284).

In response to the aforesaid enquiry dating back to 1955 it appears
desirable to make some observation concerning the possible scope for
improvement of procedures established under Article 11 of the Statute
of the United Nations Administrative Tribunal. For example no reasons
are given by the Committee either for granting the request of the applicant
or for refusing it. The Committee meets in closed session, and does not
draw up summary records of its proceedings concerning applications,
and these proceedings are treated as confidential and not even made
available to the Court. These are some of the non-judicial features of the
Committee functioning in accordance with the procedures established for
moving the Court to give an advisory opinion. Moreover it cannot be
denied that the decisions of the Committee are indeed vital to the staff
members of the United Nations, since an affirmative decision becomes a
“necessary condition” or a sine qua non for the “opening of the Court’s
advisory jurisdiction”. This would amount to the Committee becoming
a crucial legal step in the entire procedure for redressing the grievances
of the staff members for the simple reason that without the assent of the
Committee access to the Court’s unhampered opinion can never be had.
This may be said in addition to the non-judicial character and composi-
tion of the screening machinery of the Committee which may not invaria-
bly provide the appropriate legal forum for seeking an advisory opinion.
This is an aspect already dealt with in the present Opinion of the Court
with which we agree. We support the view that the Court should comply
with the request for giving its advisory opinion in this case. The régime
set up by Article 11 of the Statute of the Tribunal may not be legally
flawless. It may even be far from a perfect judicial procedure but it

54
217 APPLICATION FOR REVIEW (DECL. FORSTER AND NAGENDRA SINGH)

certainly is not such as to warrant the Court to refuse to answer the two
questions raised in this case for the Court’s opinion. It may also be true
that this procedural aspect is certainly not before the Court in 1973 and
as such it may not be correct to make any observations directly or even
by way of obiter dictum. Nevertheless, we would consider it not inappro-
priate to draw attention to it in our declaration and leave it to the authori-
ties concerned to examine, if they so feel, whether the procedural
machinery centring round the Committee could not be bettered.

Il

Again, while we support the finding that both the questions posed to
the Court should be answered in the negative, there is a certain aspect
and a distinct consideration which deserves to be mentioned in the overall
interests of justice. We endorse the view that in regard to the procedures
adopted by the Tribunal there has been no fundamental error which
could be said to have occasioned a failure of justice in this case. In fact
due procedures have been throughout observed and there is no difficulty
in answering this particular question in the negative.

As far as failure in the exercise of jurisdiction is concerned, however,
more than one view could be taken, both in regard to what constitutes a
failure in the exercise of jurisdiction and what are the limits to the Court’s
functions “in review”, particularly in the light of the restricted terms of
reference. It is, of course, true that the Court is in no position to retry
the case already decided by the Administrative Tribunal. The Court
should not generally enter into the substance or merits of the dispute and
particularly not in relation to that which falls outside the reviewable
categories, namely the two specified by the Committee out of the four
enumerated in paragraph 1 of Article 11 of the Statute of the Adminis-
trative Tribunal. There is also no intention here to depart from the
jurisprudence of the Court already established from the days of the
Permanent Court that it should remain ‘‘within the scope of the question
thus formulated’’, holding that if there were certain points falling ‘‘out-
side the scope of the question as set out above, the Court cannot deal
with them” (P.C.1.J., Series B, No. 16, p. 16). “Therefore the Court
should keep within the bounds of the questions put to it” (1.C_/. Reports
1955, pp. 71, 72).

However, it cannot be said that one is precluded from examining in all
its aspects the concept of ‘‘failure to exercise jurisdiction”. These words
are specifically used in the terms of reference to this Court and hence
should not escape scrutiny. ‘‘Failure to exercise jurisdiction” would cer-
tainly cover situations where the Tribunal has either deliberately but
erroneously omitted to consider a material issue in the case or has inad-
vertently forgotten to do so.

The Tribunal may also be said to have failed to exercise jurisdiction
if it has palpably and manifestly caused injustice, since such an exercise of

55
218 APPLICATION FOR REVIEW (DECL. FORSTER AND NAGENDRA SINGH)

jurisdiction would tend to amount to a failure of that exercise. This
interpretation would be applicable only if the exercise of jurisdiction was
so blatantly faulty as to render it invalid.

Again, depending upon the circumstances of each case it may also
cover situations where the Tribunal has applied its mind and considered
the exercise of its jurisdictional powers to any particular issue in the
case, but after such consideration has decided to negative it. It may be
that in such circumstances the Tribunal may be said to have exercised
and not failed to exercise its jurisdiction. In such cases it would be essential
to consider whether in coming to its conclusion the Tribunal has remained
within the margin of reasonable appreciation or what may be cailed a
normal reasonable exercise of discretion in the evaluation of the facts
and issues presented by the case. What has to be examined is a challenge to
the Judgment of the Tribunal on the ground that the Tribunal “failed to
exercise jurisdiction vested in it”. It therefore becomes necessary to make
an appraisal in each case whether or not there has been a failure to exercise
jurisdiction within the meaning of Article 11 of the Statute of the
Tribunal.

It is at this stage that considerations relating to the nature and the kind
of failure to exercise jurisdictional powers vested in the Tribunal crop up
for examination. It could not, therefore, be stated as a general rule that
the concept of ‘failure to exercise jurisdiction” would always exclude
considerations relating to the adequacy of that exercise. It has been said
that when dealing with that aspect the Court has to take care to see that
in discharging its review function it does not trespass on the merits of the
case. However, it is neither clear nor certain to what extent the Court
should be completely guided by the Advisory Opinion of 1956 which
related to the ILO Tribunal an interpretation of Article XII of its Statute
that is quite different from Article 11 of the Statute of the United Nations
Administrative Tribunal. Even if the Court were to be guided by that
ruling, namely that “errors ... on the part of the Administrative Tribunal
in its Judgments on the merits cannot [be corrected by the Court on a
request for an advisory opinion]” (1.C.J. Reports 1956, p. 87) there would
still appear to be nothing to prevent the Court from analysing the conclu-
sions reached by the lower tribunal to determine whether or not the basic
interests of justice are served in so far as there is adequate, proportionate
or balanced relationship between the findings of the Tribunal and the
conclusions reached in its Judgement. In this particular case, even though
there may not be a miscarrige of justice on account of failure to exercise
jurisdiction as such, and hence the answer to the question posed by the
Committee may be strictly in the negative, there would still remain room
for observation if there were to be noticed an imbalance between the
findings arrived at and the remedial conclusions pertaining to relief
reached by the lower court.

This aspect needs to be examined at some length which could best be
done by referring separately to those portions of the Judgement No. 158 of
the Tribunal which relate to (a) the contention of the applicant and the

56
219

APPLICATION FOR REVIEW (DECL. FORSTER AND NAGENDRA SINGH)

findings of the Tribunal on the one side, and (4) the conclusions reached
concerning remedial relief on the other:

(a) In Judgement No. 158 the Tribunal sums up the contention of the
applicant in the following words:

“The Applicant does not, however, claim that, merely by
virtue of being the holder of a fixed-term appointment, he had
the right to have his contract extended beyond 31 December
1969. He [the applicant] first requests the Tribunal to order the
Respondent to correct and complete his fact sheet and the
required periodic reports and evaluations of his work; he also
requests the Tribunal to order the Respondent to make further
serious efforts to place the Applicant in a suitable post!.” (Empha-
sis added.)

As against the aforesaid contentions of the applicant, the findings of
the Tribunal, expressed in clear and categoric terms, read as follows:

“The Tribunal notes that, at the time when the search for
a new assignment was undertaken, no periodic report had been
made on the Applicant’s services from 1 July 1965 to 31 May
1966 and from November 1967 to 31 December 1969. The
established procedure for the rebuttal of periodic reports had not
been observed. Lastly, certain complimentary assessments of the
Applicant's service did not appear in the file. The fact sheet
drawn up solely on the basis of the existing reports was therefore
incomplete. After examining that situation, the Joint Appeals
Board stated ‘that, as a result of these facts, the performance
record of the appellant’ was ‘incomplete and misleading’ and that
that fact had ‘seriously affected his candidacy for a further
extension of his contract or for employment by other agencies’.

The Tribunal considers that the commitment undertaken by
the Respondent was not correctly fulfilled since the information
concerning the Applicant’s service, as it appeared in his file and
his fact sheet, had serious gaps. The search for a new assignment
could have been made correctly only on the basis of complete and
impartial information.\” (Emphasis added.)

(b) Again the Tribunal states in its conclusion the relief side of its
decision which is both vital to the applicant, Mr. Mohamed Fasla,
as well as of importance to the Court in evaluating and assessing the
just balance between the findings of the Tribunal and the ultimate

1 See doc. AT/DEC/158 of 28 April 1972; Case No. 144, Judgement No. 158, pp.

14-15.

57
220

APPLICATION FOR REVIEW (DECL. FORSTER AND NAGENDRA SINGH)

compensatory relief granted to the applicant. The true essence of the
exercise of jurisdiction is to be judged in the light of these paragraphs
of the Tribunal’s Judgement. The conclusions of the Tribunal are
accordingly reproduced below:

“The Tribunal must conclude from this that the prejudice
shown by the first reporting officer towards the Applicant was
in no way corrected by the superior officer required to participate
in the drafting of the report which the Respondent had agreed
to prepare, as he was obliged to do under the Staff Rules.

The Respondent thus allowed a report manifestly motivated
by prejudice, containing no reservation or personal comment on
the part of the second reporting officer, to be placed in the
Applicant’s file and used in the fact sheet, as revised in response
to the recommendation of the Joint Appeals Board which had
been accepted by the Respondent.

The Tribunal, having reached the conclusion that the
Respondent did not perform in a reasonable manner the obligation
which he had undertaken to seek an assignment for the Applicant,
notes that it is not possible to remedy this situation by rescinding
the contested decision or by ordering performance of the obligation
contracted in 1969. In similar cases (Judgements Nos. 68:
Bulsara and 92: Higgins), the Tribunal held that compensation,
in lieu of specific performance, may constitute sufficient and
adequate relief.

Having regard to the findings of the Joint Appeals Board
in its report of 3 June 1970 (paragraph 45) and to the fact that
UNDP refused to make further efforts to find an assignment for
the Applicant after agreeing to correct the fact sheet by taking
into consideration the periodic reports which were previously
missing, the Tribunal considers that in the circumstances of the
case the award to the Applicant of a sum equal to six months’
net base salary constitutes ‘the true measure of compensation
and the reasonable figure of such compensation’ (Advisory
Opinion of 23 October 1956, Z.C.J. Reports 1956, p. 100)1.”
(Emphasis added.)

A scrutiny of the findings of the Tribunai in relation to the conclusions
reached, including the relief granted, would thus appear to reveal a
certain lack of proportion in the exercise of jurisdictional powers of the

Tribunal.

1 See doc. AT/DEC/158 of 28 April 1972; Case No. 144, Judgement No. 158, p. 18.

58
221 APPLICATION FOR REVIEW (DECL. FORSTER AND NAGENDRA SINGH)

This relief aspect of the case would not appear to relate to error in pro-
cedure as that has a limited scope and, as stated earlier, there has also not
been any procedural flaw as such in this case let alone causing a miscarriage
of justice, Again, it could not relate to excess of jurisdiction or competence
which are the other alternatives for reference to the Court mentioned in
Article 1] of the Statute of the Tribunal but not specified to us by the
Committee. Similarly the aforesaid imbalance could not refer to the
provisions of the United Nations Charter. It can, therefore, only relate
to the exercise of jurisdiction and it does pertain to the question of
adequacy of that exercise which is further explained below.

The Tribunal has accepted the major contentions of the applicant
and has recorded a finding to the effect that the respondent ‘‘failed to
fulfil the commitment undertaken’. It has further stated that the ‘“‘respon-
dent refused to undertake a search for an assignment in a more correct
manner”, and “that the obligation assumed in the letter of 22 May 1969
has therefore not been performed” (emphasis added). [t cannot therefore
be denied that looking to the case as a whole, the net result of this episode
of the applicant’s service with the UNDP has been immediate termination
of employment as an “unwanted official”, with little or no hope for the
future, thus involving a serious damage to his professional reputation
and in consequence a clear loss to him in his career prospects. The
Tribunal undoubtedly applied its mind to this all important issue raised
by the applicant and feeling empowered to award damages whenever it
finds that it is not possible to remedy the situation by rescinding the
decision contested, it rightly proceeded to exercise its jurisdiction and to
grant compensation to the applicant. The object of any tribunal in such
circumstances would be to give proper and meaningful compensation
and not a compensation in mere name. This would also appear to be the
clear intention of the United Nations Administrative Tribunal as can be
gathered from the words used in its Judgement that compensation was
being awarded “‘in lieu of specific performance” and such compensation
had therefore to ‘“‘constitute sufficient and adequate relief” for the injury
sustained. In short the compensatory relief of six months’ net base salary
awarded in this case is meant to cover not merely relief for non-execution
of the obligation to get a new posting or further assignment for the
applicant but also to cover restitution in the shape of circulation of a
completed and corrected fact-sheet and on the whole, therefore, it is
intended to provide reparation in kind for the entire injury to the appli-
cant’s professional reputation including career prospects. In the light
of the aforesaid position coupled with a clear finding of a grave and
serious nature against the respondent and with the Secretariat procedures
coming in for sharp criticism atthe hands of the Tribunal, it appears
incongruous that the concluding relief should be nothing more than six
months’ net base salary as against the maximum prescribed by Article 9
(1) of the Statute of the Tribunal which could extend to two years and in
“exceptional cases” could be more.

59
222 APPLICATION FOR REVIEW (DECL. FORSTER AND NAGENDRA SINGH)

Even if there may not be “‘obvious unreasonableness” in the meagreness
of the award which may still be held to be such as would not amount to a
“failure to exercise jurisdiction”, there does certainly appear to be an
inadequate or somewhat disproportionate exercise of jurisdiction which
need not be overlooked in so far as it relates to a mention being made of
that aspect in this declaration without, of course, in any way affecting
the Advisory Opinion of the Court. We consider this conclusion warranted
even though this is not an appeal, because the Tribunal required to trans-
late the injury sustained into monetary terms does possess a wide margin
of discretion within the broad principle that reparation must, as far
as possible, wipe out all the consequences of the illegal act and re-
establish the situation which would, in all probability, have existed if
that act had not been committed. The application of that principle in
relation to the power of the Tribunal to grant compensation though
limited by Article 11 of the Statute of the Tribunal still leaves a clear
margin much wider than six months actually allowed in this case.

While pinpointing, therefore, the shortcoming in the Judgement of the
Tribunal as symbolized by the imbalance between its findings in favour of
the applicant, and the relief granted him, we have no hesitation in
emphasizing that the exact quantum of compensation is not for the
Court to pronounce upon as it relates to the merits of the case. Moreover,
the issue pertaining to compensation has already been the subject of
adjudication by the Tribunal and the Court, confined to answering the
two specific questions raised “in review”, is not in a position to state what
the right relief, or its nature or degree or kind should be to meet the
present circumstances.

Nevertheless, it would not be inappropriate in this declaration to state
that aspect which vitally affects the applicant and also concerns the
overall interests of justice. If the attention of the authorities concerned,
whether the Secretary-General or otherwise, is drawn to this aforesaid
imbalance in the relief side of the case, the administration of justice
would certainly appear to be promoted rather than hindered. This indeed
furnishes the true raison d’etre of this declaration.

Judges ONYEAMA, DILLARD and JIMENEZ DE ARECHAGA append separate
opinions to the Opinion of the Court.

Vice-President AMMOUN and Judges Gros, DE CASTRO and Morozov
append dissenting opinions to the Opinion of the Court.

(Initialled) M.L.
(Initialled) S.A.

60
